Name: Commission Regulation (EEC) No 94/88 of 14 January 1988 amending Regulation (EEC) No 727/87 on a special sale of skimmed-milk powder from public stocks for export
 Type: Regulation
 Subject Matter: marketing;  trade policy;  distributive trades;  prices;  processed agricultural produce;  trade
 Date Published: nan

 15 . 1 . 88 Official Journal of the European Communities No L 11 /39 COMMISSION REGULATION (EEC) No 94/88 of 14 January 1988 amending Regulation (EEC) No 727 /87 on a special sale of skimmed-milk powder from public stocks for export Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3904/87 (2), and in particular Article 7 ( 5) thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 727/87 (3), as amended by Regulation (EEC) No 2973/87 (4), stipulates that the skimmed-milk powder is to be sold at the buying-in price applied by the intervention agency on the day of conclusion of the sales contract minus 3 ECU per 100 kilograms ; whereas the situation on the market in skimmed-milk powder is such that the selling price must be increased , HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 727/87 'minus 3 ECU per 100 kilograms' is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , P . 13 . (2) OJ No L 370 , 30 . 12 . 198 /. (3) OJ No L 71 , 14 . 3 . 1987 . P . 11 . ( «) OJ No L 280, 3 . 10 . 1987 . p . 11